DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	In response to the amendment filed 31 January 2022, claims 1-3 and 6-18 remain pending. Newly added claims 12-18 are withdrawn from consideration.

Election by Original Presentation
3.	Newly submitted claims 12-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions I (claims 1-3 and 6-11) and II (claims 12-18) are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because:
(1) the combination recited in invention I recites an input-output system for learning Braille which includes a generic digital braille slate and does not require, for example, the printed circuit board and embosser for transferring an embossing force in invention II; and
(2) the subcombination has separate utility such as for enabling Braille input for users who already know Braille. 
4.	The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-3 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are replete with grammatical errors, typos, and other indefinite language which fails to define the scope of the invention. 
	Claims 1 and 3 include several instance of characters within {braces}. These appear to be typos. 
	Further regarding claim 1, the wording of clause c) is generally confusing and contains multiple sentence fragments which do not fit together to form a coherent definition of the braille keyboard (117). For example, the limitation of “which acts as an input mode for a user to enable the user to learn how to type in braille, data to enter any braille data by means of typing, and to navigate across different modes of operations and content lesson” is nonsensical and indefinite. 
	Clause d) similarly includes language “enables a user which acts an input mode for users” which is indefinite. 
	Clause e) contains an inadvertent period “.” After the word mode. 
	Clause f) recites “and plurality of pins”. This should instead recite “a plurality of pins”, or “the plurality of pins”. Applicant is advised that electing to use the word “a” or “the” must take into account whether this limitation has been previously introduced, and may raise antecedent basis issues. The recitation of “plurality of actuators” is similarly indefinite, as well as “of plurality of standard sized…” in clause h). clause f) also recites two instances of the term “individual pin”. It appears this may be intended to recite “individual pins”. 
	These are merely examples of the indefinite language and grammatical errors throughout claims 1-3 and 6-11. The wording of claims 6, 8 and 9, for example, are generally confusing and do not apprise the person of ordinary skill in the art what the inventor regards as the invention. Claim 11 recites many deficiencies similar to those found in claim 1, which is similar in scope. 
Appropriate correction is required.

Response to Arguments
7.	Applicant’s arguments with respect to the previous section 112(b) rejection of claims 1-10 have been fully considered. However these arguments are moot in view of the new section 112(b) rejections (see above) that have been made in response to the amendments to the claims filed on 31 January 2022.
8.	Applicant’s arguments with respect to the section 103 rejection of claims 1-10, as they pertain to the amendments to claims 1 and to newly added claim 11, have been fully considered and are persuasive.  Independent claims 1 and 11, as best understood, distinguish patentably from Djugash, Damery and the other prior art of record. Therefore the section 103 rejections have been withdrawn. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perry (US Patent No. 5,725,379) discloses a braille learning apparatus. Dobbs et al. (US Patent No. 9,105,196 B2) discloses a method and system for autonomous teaching of braille. Andrews (US Patent No. 5,161,975) discloses a braille teaching apparatus.
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715